

115 HRES 536 IH: Expressing support for the designation of September 25, 2017, as “National Lobster Day”.
U.S. House of Representatives
2017-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 536IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2017Mr. Poliquin (for himself and Ms. Pingree) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for the designation of September 25, 2017, as National Lobster Day.
	
 Whereas the American lobster is recognized around the world as a prized and flavorful culinary delicacy;
 Whereas lobster fishing has served as an economic engine and family tradition in the United States for centuries;
 Whereas thousands of families in the United States make their livelihoods from lobster fishing and processing;
 Whereas, with approximately 150,000,000 pounds of lobster landed each year in the United States, at an annual value of more than $500,000,000, lobster represents one of the most valuable catches in the United States;
 Whereas foreign markets for lobster from the United States are booming, with export values having nearly tripled since 2005;
 Whereas historical lore notes that lobster likely joined turkey on the table at the very first Thanksgiving feast in 1621;
 Whereas responsible lobstering practices beginning in the 1600s have created one of the most sustainable fisheries in the world;
 Whereas 2017 marks the 145th anniversary of lobster conservation efforts in the United States, starting with a Maine law banning the harvest of egg-bearing females;
 Whereas, throughout history, United States Presidents have served lobster at their inaugural celebrations and state dinners with international leaders;
 Whereas lobster is an excellent, versatile source of lean protein that is low in saturated fat and high in vitamin B12;
 Whereas the peak of the lobstering season in the United States occurs in the late summer; Whereas the preservation and long distance transportation of lobster meat was first achieved 175 years ago with the advent of a canning process;
 Whereas lobster has become a culinary icon, with the lobster roll featured at the 2015 World Food Expo in Milan, Italy; and
 Whereas lobster is enjoyed at casual beach-side lobster boils and also revered as a delicacy at fine dining restaurants: Now, therefore, be it
		
	
 That the House of Representatives encourages the people of the United States to observe National Lobster Day with appropriate ceremonies and activities.
		